            Case 1:21-cv-04818-VEC Document 3 Filed 05/31/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
JOB CREATORS NETWORK,                                          )      21-cv-4818
                                                               )
                                                               )
                           Plaintiff,                          )
                                                               )      ORDER TO SHOW CAUSE
                           v.                                  )      FOR A
                                                               )      PRELIMINARY INJUNCTION
OFFICE OF THE COMMISSIONER OF                                  )
BASEBALL D/B/A MAJOR LEAGUE                                    )
BASEBALL, ROBERT D. MANFRED JR.,                               )
MAJOR LEAGUE BASEBALL                                          )
PLAYERS ASSOCIATION, TONY CLARK,                               )
AND JOHN DOES 1-50,                                            )
                                                               )
                           Defendants.                         )
---------------------------------------------------------------x


        Upon the Declaration of Alfredo Ortiz, dated May 31, 2021, and the Complaint hereto,

and the accompanying Memorandum of Law, and Declaration of Good and Sufficient Reason,

dated May 31, 2021, it is:

        ORDERED, that the above-named defendants show cause before a motion term of this

Court, at Room            , United States Courthouse, 500 Pearl Street, in the City, County and State

of New York, on                    , 2021, at        o'clock in the     noon thereof, or as soon thereafter

as counsel may be heard, why an order should not be issued pursuant to Rule 65 of the Federal

Rules of Civil Procedure enjoining the Defendants during the pendency of this action from

holding the 2021 Major League Baseball All-Star Game at Coors Field, in Denver, Colorado on

July 13, 2021, and requiring Defendants to immediately transfer the game back to Truist Park in

Cobb County, Georgia where it was originally scheduled to be played;

        and it is further:

        ORDERED that personal service of a copy of this order and annexed papers
          Case 1:21-cv-04818-VEC Document 3 Filed 05/31/21 Page 2 of 2




upon the defendants or their counsel on or before       o'clock in the   noon on

       , 2021, shall be deemed good and sufficient service thereof.


DATED: New York, New York
       June _____, 2021

ISSUED:



       _______________________

       United States District Judge




                                                    2
